PER CURIAM.
On review before this court is the trial court’s denial of appellant’s motion for post-conviction relief. Appellant raises several issues concerning ineffective assistance of trial counsel, all of which the trial court found were specifically refuted by the transcript of the trial. The trial court cited to particular pages of the transcript, however, these pages were not attached to the order.1 We therefore must reverse this case, and remand to the trial court to attach the relevant portions of the record which demonstrate that the appellant is not entitled to relief on his ineffective assistance of counsel claims, or if the record does not conclusively contradict the allegations to conduct an evidentiary hearing on the issue. Hodges v. State, 633 So.2d 1091 (Fla. 1st DCA 1993). As to the other *1309arguments addressed by the trial court, we affirm.
WOLF, WEBSTER and LAWRENCE, JJ., concur.

. We attempted to obtain from the office of the clerk of the circuit court the specific portions of record cited, but were unable to do so.